Case 3:20-cv-00975-JAG-EWH Document 3 Filed 03/19/21 Page 1 of 2 PagelD# 9

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

DOMINQUE XAVIER THOMAS,

Petitioner,
Vv. Civil Action No. 3:20CV975
COMMONWEALTH OF VIRGINIA,

Respondent.

MEMORANDUM OPINION

On December 21, 2020, the Court received a document from Petitioner that he titled as a
“MOTION FOR RECONSIDERATION.” (ECF No. 1.) Given the content of this document, the
Court deemed it appropriate to give Petitioner the opportunity to pursue this action as a petition
for a writ of habeas corpus under 28 U.S.C. § 2254. See Rivenbark v. Virginia, 305 F. App’x 144,
145 (4th Cir. 2008). Accordingly, by Memorandum Order entered on January 14, 2021, the Court
sent Petitioner the form for filing a 28 U.S.C. § 2254 petition. The Court informed Petitioner if he
wished to proceed pursuant to 28 U.S.C. § 2254, he must complete the § 2254 Petition form and
return the same to the Court within twenty (20) days of the date of entry thereof. The Court warned
Petitioner that the failure to return the § 2254 Petition form within twenty (20) days of the date of
entry of its Order would result in the dismissal of the action. See Fed. R. Civ. P. 41(b).

More than twenty (20) days have elapsed since the entry of the January 14, 2021
Memorandum Order and Petitioner has not responded. Accordingly, the action will be

DISMISSED WITHOUT PREJUDICE.
Case 3:20-cv-00975-JAG-EWH Document 3 Filed 03/19/21 Page 2 of 2 PagelD# 10

An appeal may not be taken from the final order in a § 2254 proceeding unless a judge
issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will
not issue unless a prisoner makes “a substantial showing of the denial of a constitutional right.”
28 U.S.C. § 2253(c)(2). This requirement is satisfied only when “reasonable jurists could debate
whether (or, for that matter, agree that) the petition should have been resolved in a different manner
or that the issues presented were ‘adequate to deserve encouragement to proceed further.’” Slack
v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).
No law or evidence suggests that Petitioner is entitled to further consideration in this matter. The
Court will DENY Petitioner a certificate of appealability.

An appropriate Order shall accompany this Memorandum Opinion.

 

Is Mfc. [-

John A, Gibnev. fr. [ Z (

United States District Judge
Date: [| March 2021 es Disiriet udge

Richmond, Virginia

 

 

 
